Citation Nr: 1225551	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-45 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1999 to September 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 10 percent for service-connected right knee strain; and in excess of 10 percent for service-connected left knee strain.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he has not been able to really work since 2006 because of the discomfort and pain due to his service-connected disabilities.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that the service-connected right knee disability and service-connected left knee disability are more severe than currently rated, and warrant increased disability ratings.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

X-rays taken of each knee in June 2006 were essentially negative.

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected right knee and left knee disabilities in June 2008.  At that time the Veteran reported having difficulty standing for long periods of time, and he had listed his occupation as a cook.  He occasionally took pain medication and muscle relaxants, and had more difficulty with the left knee than the right knee.  
  
The examiner in June 2008 found a nontender, compressible Baker's cyst in the popliteal area of the right knee, and no evidence of joint effusion bilaterally; minimal crepitus was noted.  The examiner found negative McMurray signs, and no rotator instability; collateral and cruciate ligaments were intact.  Gait and station were noted to be within normal limits.  Range of motion of the right knee was to 0 degrees on extension, and to 120 degrees on flexion with discomfort at the extreme of motion.  Range of motion of the left knee was to 0 degrees on extension, and to 120 degrees on flexion without painful limitation.  No additional X-rays were taken.  

Since then, the Veteran described a worsening of both knee disabilities.  In July 2008, the Veteran described the right-sided Baker's cyst as causing pain and immobility; and reported that his knees "buckle" spontaneously when walking.  MRI scans of both knees taken in August 2008 revealed a moderate right joint effusion, and a small left knee joint effusion; a subtotal anterior cruciate ligament tear of the right knee, and a partial tear in the anterior cruciate ligament of the left knee; and edema and swelling in soft tissues of both knees.  In October 2008, the Veteran stated that he had to walk around with a cane.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Accordingly, the Board finds that the evidence of record is inadequate to properly evaluate the service-connected right knee strain, and the service-connected left knee strain; and that a new VA examination, with more contemporaneous medical findings responsive to the points raised, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

TDIU Benefits 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for increased disability ratings include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for lumbosacral strain, rated as 20 percent disabling; for right knee strain, rated as 10 percent disabling; and for left knee strain, rated as 10 percent disabling.  The combined disability rating currently does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  The Veteran's fiancé reported that the Veteran "has not been able to really work since 2006 because of the discomfort and pain he feels."  Records show that the Veteran reported in 2008 that he worked as a cook, but had difficulty standing for long periods of time.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination for evaluation of the service-connected right knee disability and the service-connected left knee disability.  All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specify the degrees of flexion and extension for each knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.

The examiner should also comment specifically on whether there is recurrent subluxation or lateral instability in each knee; and if present, on its severity (mild, moderate or severe).  

The examiner should render specific findings as to the impact of the service-connected right knee disability and service-connected left knee disability, on the Veteran's ability to work.  

These specific findings are needed to rate the Veteran's disabilities in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected lumbosacral strain; right knee strain; left knee strain; and any others, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  The claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


